Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (i.e., claims 1-12 drawn to a process for preparing a liquid extract of phycobiliproteins in solutions from cyanobacteria or from microalgae containing phycocyanin) in the reply filed on June 28, 2022, is acknowledged.  Additionally, Applicant’s election with traverse of Species A (i.e., a single and specific freeze-thawing phase as claim 3) in the reply filed on June 28, 2022, is acknowledged.  The traversal is on the grounds that the instantly claimed liquid extract of cyanobacteria or of microalgae of claim 13 has the same special technical features of the process of claim 1 because an aqueous extract is clear and stable over time, not exhibiting any sedimentation for several months of preservation (at ambient temperature) (See instant specification, paragraph [0033]) (See Applicant’s Response received on 6/28/22, pg. 6).  These properties are the result of the process recited in claim 1 (See Applicant’s Response received on 6/28/22, pg. 6).  Therefore, Applicants assert that both Groups I and II should be rejoined as both contain the same special technical features. 
This is not found persuasive because a product of process limitation is only given patentable weight if the process imparts a structural modification on the claimed product not taught/disclosed in the prior art.  As stated in the Action mailed on 4/18/22, the Federal Circuit has found that "[e]ven through product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim in the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP 2113 and In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (emphasis added).  Applicants have not provided evidence to suggest that the liquid extract taught by Vali Aftari et al. is structurally distinct from the instantly claimed liquid extract, albeit, the methods of preparing the known extract and the claimed extract is not identical.  Therefore, as stated in the Action mailed on 4/18/22, the process steps recited in claim 1 do not aid in the patentability of the liquid extract of claim 13.  Thus, the restriction between Groups I and II is maintained. 
The requirement is still deemed proper and is therefore made FINAL.

Additionally, although Applicants did not elect a single and specific cyanobacteria or microalgae (i.e., Species B), the election requirement of Species B is hereby withdrawn after further consideration. 

Status of Claims
Claims 1-13 were originally filed on December 18, 2019. 
The amendment received on March 30, 2020, amended claims 1-13.
Claims 1-13 are currently pending and claims 1-12 are under consideration as claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 28, 2022.

Priority
The present application claims status as a 371 (National Stage) of PCT/FR2018/050700 filed March 22, 2018, and claims priority under 119(a)-(d) to French Application No. 1752452 filed on March 24, 2017.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for French Application No. 1752452, which papers have been placed of record in the file.  Please note that the French application is NOT in English and therefore cannot be verified.

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on September 23, 2019, is being considered by the examiner. 

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111. If Applicant disputes any interpretation set forth below, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action. Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer). 
	For claim 1, it is noted that a “physical or mechanical method” recited in step (i) is defined as a destructuring or cell lysis step that comprises the addition of NO chemical or biological additive (See instant specification, pg. 4, lines 11-13).  As such, the cell lysis of claimed step (i) cannot encompass the use of any chemical or biological additive.  It is further noted that the only example of a physical or mechanical method to use in step (i) is a freezing-thawing phase (See instant specification, pg. 4, lines 21-22; pg. 8, lines 12-14).  However, it is noted that the fresh cyanobacteria or microalgae is suspended in water, i.e., cell lysis of an aqueous suspension of fresh cyanobacteria or microalgae.  Therefore, the fresh cyanobacteria or microalgae was suspended in a biological additive, i.e., water, prior to the cell lysis step.  Thus, the method as a whole, encompasses chemical or biological additives, but these additives cannot be used for the purpose of cell lysis.  
	For claim 3, it is noted that an ordinary skilled artisan would understand that “slow thawing” at a temperature of greater than 0ºC correlates to thawing at a temperature of greater than 0ºC for several hours.  Thus, the scope of claim 3 regarding what constitutes “slow thawing” is clear and definite. 
	
Specification
The disclosure is objected to because of the following informalities: on page 10, lines 2-3, discloses “…purified phycocyanin solution 3 is thus obtained.”  It is respectfully requested that the reference be to “13” as opposed to “3” in order to properly incorporate the reference character in Figure 1.  Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites, “at a temperature of less than...”  It is respectfully requested that claim 1 recites, “at a temperature less than….at a temperature greater than...” in order to be grammatically correct.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  claim 3 recites, “at a temperature of less than….at a temperature of greater than...”  It is respectfully requested that claim 3 recites, “at a temperature less than….at a temperature greater than...” in order to be grammatically correct.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  claim 4 recites, “at a temperature of between...”  It is respectfully requested that claim 4 recites, “at a temperature between...” in order to be grammatically correct.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  claim 6 recites, “a cut-off threshold of between...”  It is respectfully requested that claim 6 recites, “a cut-off threshold between...” in order to be grammatically correct.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  claim 7 recites, “a cut-off threshold of between...”  It is respectfully requested that claim 7 recites, “a cut-off threshold between...” in order to be grammatically correct.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  claim 8 recites, “one or more wavelengths of between...”  It is respectfully requested that claim 8 recites, “one or more wavelengths between...” in order to be grammatically correct.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  claim 9 recites, “…between 10 mM and 100 mM, of divalent cations.”  It is respectfully requested that the comma after “100 mM” is removed in order to be grammatically correct.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  claim 10 recites, “a value of between…”  It is respectfully requested that claim 10 recites, “a value between…” in order to be grammatically correct.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  claim 12 recites “wherein the cyanobacteria are chosen from the spirulina Arthrospira platensis, Aphanizomenon flos-aquae, or Phormidium molle."  The phrase, “chosen from” indicates a Markush group.  As such, it is respectfully requested that claim 12 recites, “wherein the cyanobacteria are chosen from the spirulina Arthrospira platensis, Aphanizomenon flos-aquae, and Phormidium molle." Alternatively, Applicants can indicate a proper Markush claim as “wherein the cyanobacteria comprises the spirulina Arthrospira platensis, Aphanizomenon flos-aquae, or Phormidium molle."  See MPEP § 2173.05(h).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 1, 3 and 6-7, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Please note that the Examiner is interpreting the scope of claim 1 in step (ii) such that the solution is of divalent cations without reference to alkaline-earth metal cations, in order to advance prosecution.
Please note that the Examiner is interpreting the scope of claim 3 as, “wherein the freezing-thawing phase comprises the freezing and the preservation of the frozen cyanobacteria or microalgae at a temperature of less than -18ºC for a period ranging from one day to one year followed by a step of slow thawing at a temperature of greater than 0ºC for several hours, in order to advance prosecution. 
Please note that the Examiner is interpreting the scope of claim 6 as, “wherein the supernatant solution resulting from the centrifugation step is subjected to a microfiltration step by means of a membrane having a cut-off threshold of between 0.1 µm and 2 µm then recovery of the filtrate, in order to advance prosecution. 
Please note that the Examiner is interpreting the scope of claim 7 as, “wherein the filtrate of the microfiltration step is subjected to a separation by ultrafiltration by means of a membrane with a cut-off threshold of between 1 and 50 kDa making it possible to separate the phycocyanin from the small water-soluble molecules and to collect an aqueous solution enriched with phycocyanin, in order to advance prosecution.
Additionally, please note that claims 2, 4-5, and 8-12 are rejected because they are dependent upon a rejected claim. 

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites in step (ii), “a step of macerating the lysate obtained in step i) in a solution of divalent cations,…with a view to releasing the water-soluble molecules in the extracellular space of the cyanobacteria or of the microalgae,…”  It is unclear what is meant by “with a view to releasing…” It is noted that the term is not redefined in the instant specification.  Therefore, an ordinary skilled artisan would be unable to ascertain the metes and bounds of the presently claimed invention with respect to what constitutes “a view to releasing…”  
Please note that the Examiner is interpreting the scope of claim 1 such that step (ii) recites, “a step of macerating the lysate obtained in step i) in a solution of divalent cations,… wherein the maceration of the lysate releases water-soluble molecules in the extracellular space of the cyanobacteria or of the microalgae,…” in order to advance prosecution. 
Additionally, please note that claims 2-12 are rejected because they are dependent upon a rejected claim. 

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation "the water-soluble molecules" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
As stated above, please that the Examiner is interpreting the scope of claim 1 such that step (ii) recites, “a step of macerating the lysate obtained in step i) in a solution of divalent cations,… wherein the maceration of the lysate releases water-soluble molecules in the extracellular space of the cyanobacteria or of the microalgae,…” in order to advance prosecution.
Additionally, please note that claims 2-12 are rejected because they are dependent upon a rejected claim. 

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation "the suspension" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Although it is noted that step (i) recites an aqueous suspension of fresh cyanobacteria or microalgae, step (ii) encompasses macerating the lysate obtained in step (i).  As such, it is unclear how the aqueous suspension in step (i) is the suspension referred to in step (iii).  
Please note that the Examiner is interpreting the scope of claim 1 such that step (iii) such that a suspension comprising water-soluble molecules including phycocyanin obtained in step (ii) is clarified and concentrated in order to advance prosecution. 
Additionally, please note that claims 2-12 are rejected because they are dependent upon a rejected claim. 

Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites the limitation "the destructuring or cell lysis step" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Please note that the Examiner is interpreting the scope of claim 2 such that claim 2 recites, “wherein the cell lysis step…” in order to advance prosecution. 
Additionally, please note that claim 3 is rejected because they are dependent upon a rejected claim. 

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites the limitation "said suspension" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Although it is noted that step (i) recites an aqueous suspension of fresh cyanobacteria or microalgae, step (ii) encompasses macerating the lysate obtained in step (i).  As such, it is unclear how the aqueous suspension in step (i) is the suspension referred to in step (ii), especially given that the lysate is macerated.  
Please note that the Examiner is interpreting the scope of claim 4 such that claim 4 recites, “wherein the step of macerating the lysate obtained in step i) is carried out by forming a suspension of the lysate in the solution of divalent cations and stirring the suspension at a temperature of between 10ºC and 25ºC for several hours” in order to advance prosecution. 

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 recites the limitation "the aqueous solution" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 1 recites, “a solution of divalent cations”, but not that it is an aqueous solution.
Please note that the Examiner is interpreting the scope of claim 9 such that claim 9 recites, “wherein the solution of divalent cations” in order to advance prosecution. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng Chinese Publication No. 103408657 A published on November 27, 2013 (not in English, see English language machine translation), in view of Wolff et al., Expert Rev. Vaccines 10:1451-1475 (2011), Ben Ouda et al. WO 2016/030643 A1 published March 3, 2016 (not in English, see the corresponding US English language publication, US 2017/0305966 A1 in the rejection below), Chen et al. Chinese Publication No. 101891809 A published on November 24, 2010 (not in English, see English language machine translation), Bruneau et al. French Publication No. 2,929,957 A1 published on October 16, 2009 (not in English, see English language machine translation), and National Institute of Standards and Technology, “SI Units – Temperature,” available online at www.nist.gov/pml/owm/si-units-temperature, 5 pages (first available 2010) (hereinafter the “Natl. Inst. Standards and Techn.” reference).
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 1-5 and 9-11, with respect to a method for preparing a liquid extract of phycobiliproteins in solution from cyanobacteria or from microalgae containing phycocyanin by (i) a step of carrying out cell lysis, by a physical or mechanical method, of an aqueous suspension of fresh cyanobacteria or microalgae, (ii) a step of macerating the lysate obtained in step (i) in a solution of divalent cations, (iii) one or more steps of clarifying and concentrating the suspension in order to isolate the water-soluble molecules, among them the phycocyanin, wherein the process is carried out at a pH of between 5 and 8.5 without drying and at a temperature of less than or equal to 25ºC as recited in instant claim 1; with respect to where the destructuring or cell lysis step comprises a freezing-thawing phase as recited in instant claim 2; with respect to where the freezing-thawing phase comprises the freezing and the preservation of the frozen cyanobacteria or microalgae at a temperature less than -18ºC (i.e., < 18ºC) for a period ranging from one day to one year, followed by a step of slow thawing at a temperature greater than 0ºC for several hours as recited in instant claim 3; with respect to where the step of macerating the lysate obtained in step (i) is carried out with stirring of the lysate obtained in step (i) at a temperature between 10ºC and 25ºC for several hours as recited in instant claim 4; with respect to where the clarification step is carried out by centrifugation as recited in instant claim 5; with respect to where the solution of divalent cations of step (ii) contains between 10 mM and 100 mM of divalent cations as recited in instant claim 9; with respect to where the pH is adjusted to a value between 5 and 7.5 as recited in instant claim 10; and with respect to where the divalent cations are calcium ions as recited in instant claim 11:
	Zheng teaches a process of producing phycocyanin at a high extraction rate high extraction rate (See Zheng specification, paragraph [0006]).  This process has the advantages of overall process energy consumption, not easy to cause protein denaturation and reduced target protein loss, a simple purification step reducing cost, high purity of product and can be produced industrially (See Zheng specification, paragraph [0029]).
The process comprises the steps of: (1) preparing an algae powder from spirulina suspension liquid where the algae per unit mass is dissolved in water to obtain algae powder suspension (See Zheng specification, paragraph [0007]-[0008], [0018], [0021]).  As such, Zheng’s first step results in an aqueous suspension of phycocyanin from spirulina (i.e., a species of cyanobacteria), which would be a step prior to instant step (i).  Next, the algae cell wall is crushed by utilizing a freezing-thawing cycle (See Zheng specification, paragraph [0007]-[0008], [0022]).  As such, Zheng teaches instant step (i) of claims 1-2 where the aqueous suspension of algae powder from spirulina is subjected to a physical or mechanical method such as a freezing-thawing phase whereby the freezing-thawing phase breaks the algae cell wall without the addition of a chemical or biological additive. 
	Zheng then teaches that the thawing liquid (i.e., the resulting lysate obtained from the freezing-thawing phase) is macerated (i.e., stirred/mixed/dissolved) the thawed liquid by the addition of three reagents (See Zheng specification, paragraph [0008], [0022]).  The three reagents are dissolved for 2-8 hours, stopping for 3-12 hours, and then a fourth reagent is added and stirred for 6 to 24 hours (See Zheng specification, paragraph [0008], [0022]).  In addition seaweed meal is added with the third reagent (See Zheng specification, paragraph [0008], [0022]).  The first reagent is calcium chloride, potassium chloride, and/or copper sulfate (See Zheng specification, paragraph [0013], [0027]).  The second reagent is tartaric acid, sodium bicarbonate, or citric acid (See Zheng specification, paragraph [0013], [0027]).  The third reagent is acetic acid, sodium hypochlorite, or oxalic acid (See Zheng specification, paragraph [0013], [0027]).  The fourth reagent is magnesium silphate,  disodium hydrogen phosphate and/or sodium nitrate (See Zheng specification, paragraph [0013], [0027]).  As such, the reagents used include divalent cations including calcium ions (i.e., calcium chloride) (See Zheng specification, paragraph [0032]).  Thus, Zheng teaches instant step (ii) of claims 1, 4, and 11 where the resulting lysate obtained from the freezing-thawing phase is macerated (i.e., stirred/mixed/dissolved) by adding 4 reagents for several hours.  
After the maceration of the lysate, Zheng teaches that the resulting suspension of the maceration step is clarified and concentrated via microfiltration, centrifugation, and ultrafiltration (See Zheng specification, paragraph [0009]-[0011], [0023]-[0025]).  Such clarification and concentration steps result in the isolation and concentration of a liquid extract of phycocyanin (note: same as phycobiliproteins).  As such, Zheng teaches instant step (iii) of claims 1 and 5 where the resulting suspension of the maceration step is clarified and concentrated where the clarification is carried out by centrifugation.  It is noted that although Zheng teaches a final step of preparing a dry powder, this final step would occur after the instant steps claimed.  Thus, Zheng’s steps 2-5 constitute instant steps (i)-(iii) without drying.  Therefore, the Zheng’s process results in a liquid extract of phycobiliproteins in solution from cyanobacteria (i.e., spirulina) where Zheng prepares this extract by using instant steps (i) to (iii) as recited in instant claim 1. 
Regarding that the cyanobacteria or microalgae is fresh as recited in instant claim 1, as discussed supra, Zheng teaches starting with an aqueous suspension of algae powder (See Zheng specification, paragraph [0007]-[0008], [0018], [0021]).  
Ben Ouda et al. teaches methods of extracting phycobiliproteins from cyanobacteria or microalgae (See Ben Ouda specification, paragraph [0032]).  This phycobiliprotein extract is then precipitated by using salicyclic acid thereby stabilizing the precipitated extract (See Ben Ouda specification, paragraph [0021]).  The extraction of the phycobiliproteins from a dry or fresh biomass leads to cell lysis (See Ben Ouda specification, paragraph [0038], [0151]).  Thus, the teachings of Ben Ouda et a. suggest that preparing an extraction of phycobiliproteins starts with either a dry (i.e., powder) or fresh biomass as recited in instant claim 1, step (i).  
Regarding the temperature being less than or equal to 25ºC through the whole process as recited in instant claim 1, where the temperature during the macerating step is between 10ºC and 25ºC as recited in instant claim 4, and where the solution of divalent cations contains between 10 mM and 100 mM divalent cations as recited in instant claim 9, as discussed below, the combination of Zheng, Chen et al. and Ben Ouda et al. suggest optimizing the temperature during the freezing-thawing phase to be below 25ºC.  As such, the temperature during instant step (i) is below 25ºC. 
Bruneau et al. teaches a method of preparing a phycocyanin-divalent metal complex where spirulina (A. platensis) is grown in culture and extracted via microfiltration (See Bruneau specification, paragraph [11]).  The fresh cyanobacteria is then suspended in distilled water containing 0.2M NaCl (i.e., 200 mM) and 0.1M sodium sulphite (i.e., 100 mM) in the dark for 20 to 60 minutes (See Bruneau specification, paragraph [11]).  Bruneau et al. also teaches that the phycocyanin was stirred (i.e., macerated) with increasing amounts of metal salt solution where the pH is neutral and the temperature is between 20 and 37ºC (See Bruneau specification, paragraph [20]).  At 20ºC the macerating reaction is carried out between 1 and 2 hours (See Bruneau specification, paragraph [20]).  Thus, the teachings of Bruneau et al. suggest that the maceration step is performed at a temperature is between 20 and 37ºC with a specific embodiment at 20ºC.  Moreover, the teachings of Bruneau et al. suggest that the concentration of divalent cations can be between 100mM and 200 mM thereby overlapping with the instantly claimed concentration range recited in claim 9. 
Ben Ouda et al. teaches in Example 3, that the suspension obtained from the freeze-thawing phase is transferred into a decanting receptacle overnight under cold conditions in order to separate the aqueous phase of the extract from the decantable biomass (i.e., a clarifying step) (See Ben Ouda specification, paragraph [0154]).  As discussed below, 10ºC constitutes a cold day as suggested by the Natl. Inst. Standards and Techn. reference (See Natl. Inst. Standards and Techn. reference, pg. 2).  At a minimum, cold conditions would be under room temperature, which is 20ºC as taught by the Natl. Inst. Standards and Techn. reference (See Natl. Inst. Standards and Techn. reference, pg. 2).  Thus, the teachings of Ben Ouda et al. suggest that the clarification and concentration step(s) are performed at a temperature below 25ºC.
Therefore, the combination of Zheng, Bruneau, and Ben Ouda et al. suggest that the temperature for preparing a liquid extract of phycocyanins is below 25ºC as further articulated below. 
Regarding the pH utilized during the whole process is between 5 and 8.5 as recited in instant claim 1 or between 5 and 7.5 as recited in instant claim 10, it is noted that Zheng does not specify the pH during the extraction process.  However, as discussed supra, Zheng utilizes water to prepare an algae powder suspension and during the freezing-thawing phase.  Given that the pH of water is 7, an ordinary skilled artisan would be motivated to utilize a pH of 7 during instant step (i) of claim 1.  Zheng then adds four reagents where reagent 1 is a basic reagent, e.g., calcium chloride, reagent 2 can be an acid reagent, e.g., citric acid, or basic reagent, e.g., sodium bicarbonate, reagent 3 can be an acid reagent, e.g., acetic acid, or a basic reagent, e.g., sodium hypochlorite, and reagent 4 can be an acid reagent, e.g., magnesium sulfate, or a basic reagent, e.g., disodium hydrogen phosphate.  In embodiment 1, Zheng teaches that the four reagents are calcium chloride, tartaric acid, sodium hypochlorite, and magnesium sulphate (See Zheng specification, paragraph [0032]).  As such, Zheng utilizes two acidic and two basic reagents.  Thus, an ordinary skilled artisan would be motivated to adjust the pH during instant step (ii) in order to maintain a neutral pH given that Zheng suggests utilizing two basic and two acidic reagents. It is noted that pH is not a factor in clarifying and concentrating steps of microfiltration, centrifugation and ultrafiltration.  Thus, the pH of instant step (iii) would be consistent with that of instant step (ii), i.e., pH of 7.  Therefore, an ordinary skilled artisan would be motivated to adjust the pH during the extraction process in order to maintain a neutral pH as further articulated below.  
Regarding the temperature and timing at which the aqueous suspension of fresh cyanobacteria or microalgae undergoes a freezing-thawing phase as recited in instant claim 3, Zheng teaches that the algae powder suspension liquid is crushed by repeating freeze-thaw cycles 3-5 times at a temperature ranging from -18ºC to 30ºC (See Zheng specification, claim 8).  
 Chen et al. teaches a preparation of phycocyanin extract by crushing spirulina to obtain crude extract by repeated freeze-thawing under the -20ºC to 4ºC three times (See Chen specification, paragraph [0006], [0008], [0023]).  
Ben Ouda et al. teaches in Example 3 that in order to clarify a phycobiliprotein extract, 130 g of fresh spirulina is suspended in 0.2 L of sterile sea water, and well homogenized (i.e., a physical or mechanical method of cell lysis) (See Ben Ouda specification, paragraph [0152]).  The whole mixture (i.e., aqueous suspension of fresh cyanobacteria or microalgae) is frozen at -4ºC overnight (i.e., a period of one day as recited in instant claim 3) (See Ben Ouda specification, paragraph [0152]).  It is thawed in 0.4 L of sterile sea water and subjected to stirring for two hours (i.e., close to several hours as recited in instant claim 3) under cold conditions (See Ben Ouda specification, paragraph [0152]).  Given that the mixture is frozen at a temperature of -4ºC and it is thawed under cold conditions, the temperature by which the frozen mixture is thawed would be higher than 0ºC (i.e., above freezing) but below room temperature (i.e., 20ºC), for example, 10ºC (i.e., constitutes a cold day as suggested by the Natl. Inst. Standards and Techn. reference, pg. 2).
Therefore, the combination of Zheng, Chen, and Ben Ouda demonstrate that the temperature at which the freezing-thawing phase is performed at ranges from -4 to -20ºC for freezing and up to 30ºC for thawing, with a specific example of 4ºC.  Moreover, the teachings of Ben Ouda et al. suggest that the freezing is done overnight, i.e., one day, and is thawed for two hours, which is close to “several hours” as instantly claimed.  Thus, as further articulated below, an ordinary skilled artisan would routinely optimize the temperature and duration of time used during the freezing-thawing phase as recited in instant claim 3.  

For claim 1, with respect to where the maceration step results in the release of water-soluble molecules in the extracellular space of the cyanobacteria or of the microalgae:
Although Zheng does not expressly teach that macerating (i.e., stirring) the thawed liquid phycocyanin suspension results in the release of water-soluble molecules in the extracellular space of the cyanobacteria, it is unnecessary for Zheng to teach this limitation.  Given that Zheng teaches macerating the thawed liquid phycocyanin suspension in a solution of 4 reagents where these 4 reagents include reagents that would dissociate into divalent cations, it would necessarily follow that by performing this manipulative step, water-soluble molecules in the extracellular space of the cyanobacteria or of the microalgae are released.  Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).  Therefore, the maceration step taught by Zheng satisfies the claim limitation with respect to where the maceration step results in the release of water-soluble molecules in the extracellular space of the cyanobacteria or of the microalgae as recited in instant claim 1. 

	For claim 1, with respect to where the process allows the phycocyanin in solution to retain its spatial structure, thus preserving its biological properties and giving it better bioavailability: 
	As discussed in supra for claim 1, Zheng teaches each of instant manipulative steps (i)-(iii) of claim 1 where the pH of the extraction process is carrier out at a pH between 5 and 8.5.  The combination of Zheng with Chen et al., Bruneau et al., Ben Ouda et al., and the Natl. Inst. of Standards and Techn. suggest where temperature of the extraction process is less than or equal to 25ºC.  As such, the manipulative steps and parameters of the process claimed are suggested by the combination of references.  Although Zheng teaches that the protein denaturation is not easily caused by the extraction process (See Zheng specification, paragraph [0029]), Zheng does not expressly demonstrate that the phycocyanin in solution retains its spatial structure thereby preserving its biological properties and giving it better bioavailability.  
	MPEP 2112-2112.02 states that when a reference discloses all the limitations of a claim except for a property or function, and the examiner cannot determine whether or not the reference necessarily possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  In the instant case, Zheng teaches each of instant manipulative steps (i)-(iii) of claim 1 where the pH of the extraction process is carrier out at a pH between 5 and 8.5 where these steps do not easily cause protein denaturation.   Plus, the combination of Zheng with Chen et al., Bruneau et al., Ben Ouda et al., and the Natl. Inst. of Standards and Techn. suggest where temperature of the extraction process is less than or equal to 25ºC.  
	The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants’ produced liquid extract of phycocyanins in solution differs, and if so to what extent, from the produced liquid extract of phycocyanins in solution disclosed in Zheng.  The cited art taken as a whole demonstrates a reasonable probability that the produced liquid extract of phycocyanins in solution of Maloney et al. is either identical or sufficiently similar to the claimed produced liquid extract of phycocyanins in solution that whatever differences exist are not patentably significant.  Therefore, with the showing of the reference, the burden of establishing novelty or non-obviousness by objective evidence is shifted to the Applicants.
	Merely because a function of a produced liquid extract of phycocyanins in solution is not expressly disclosed in a reference does not make the known formulation patentable.  The new produced liquid extract of phycocyanins in solution possess inherent functions which might not be displayed in the tests used in Zheng. Accordingly, the disclosure of Zheng is a sufficient basis that the produced liquid extract of phycocyanins in solution retains its spatial structure thereby preserving its biological properties and giving it better bioavailability.  
	In the alternative, even if the claimed produced liquid extract of phycocyanins in solution is not identical to the Zheng produced liquid extract of phycocyanins in solution with regard to some unidentified functions, the differences between that which is disclosed and that which is claimed are considered to be so slight that the Zheng produced liquid extract of phycocyanins in solution is likely to inherently possess the same functions of the claimed produced liquid extract of phycocyanins in solution particularly in view of the similar manipulative steps utilized.  Thus, the claimed produced liquid extract of phycocyanins in solution would have been obvious to those of ordinary skill in the art under the meaning of USC 103.  Accordingly, the claimed invention as a whole was at least prima facie obvious, especially in the absence of sufficient, clear, and convincing evidence to the contrary.  

	For claims 6-7, with respect to where the supernatant solution resulting from the centrifugation step is subjected to a microfiltration step by means of a membrane having a cut-off threshold between 0.1 µm and 1.4 µm and then recovery of the filtrate as recited in instant claim 6; and with respect to where the filtrate of the microfiltration step is subjected to a separation by ultrafiltration by means of a membrane with a cut-off threshold between 1 and 50 kDa thereby making it possible to separate the phycocyanin from the small water-molecules and to collect the aqueous solution enriched with phycocyanin as recited in instant claim 7:
	As discussed supra, after the maceration of the lysate, Zheng teaches that the resulting suspension of the maceration step is clarified and concentrated via microfiltration, centrifugation, and ultrafiltration (See Zheng specification, paragraph [0009]-[0011], [0023]-[0025]).  The microfiltration is performed through a plate frame filter and a bag type filter where the hole diameter of bag filter is 0.5-10 microns (See Zheng specification, paragraph [0009], [0023], [0032]) thereby overlapping with the size of the instantly claimed membrane size as recited in instant claim 6.  The resulting filtrate is recovered (See Zheng specification, paragraph [0009], [0023]).  The filtrate is subjected to centrifugation, then the concentrated centrifugal liquid is collected, and subjected to ultrafiltration by using a membrane with a cut-off threshold between 5-30 kDa (See Zheng specification, paragraph [0017], [0025]) thereby overlapping with the size of the instantly claimed membrane size as recited in instant claim 7.
Regarding where the ultrafiltration step makes it possible to separate the phycocyanin from the small-water molecules and to collect an aqueous solution enriched with phycocyanin, Zheng does not expressly teach or suggest that the ultrafiltration step results in an aqueous solution enriched with phycocyanins by separating the phycocyanin from small water-soluble molecules.  However, since Zheng expressly teaches the manipulative step of ultrafiltering following centrifugation and microfiltration by using a membrane with a cut-off threshold size that lies within the claimed size range, it would necessarily follow that the resulting ultra-filtrate is an aqueous solution enriched with phycocyanin where the phycocyanin is separated from small water-soluble molecules.  Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).  Therefore, the teachings of Zheng satisfy the claim limitation with respect to where the ultrafiltration makes it possible to separate the phycocyanin from the small water-molecules and to collect the aqueous solution enriched with phycocyanin as recited in instant claim 7.
Although Zheng performs the clarification steps in order of microfiltration, centrifugation, and ultrafiltration instead of centrifugation, microfiltration, and ultrafiltration, Wolff teaches in Figure 1 that clarification and concentration encompass techniques such as centrifugation, ultrafiltration, and microfiltration (See Wolff article, Figure 1).  Therefore, Wolff et al. suggests that these three techniques are known to clarify and concentrate a solution to remove unwanted substances.  Thus, adjusting the order by which these three techniques are performed is well within the purview of an ordinary skilled artisan as further articulated below. 

For claim 8, with respect to where the phycocyanin-enriched solution obtained after the ultrafiltration step contains a phycocyanin concentration of greater than or equal to 0.5 g/l, the phycocyanin content in the phycocyanin solution being determined by measuring the optical density at one or more wavelengths between 615 and 750 nm:
As discussed supra for claim 7, Zheng teaches the use of ultrafiltration as a clarification and concentration step, which necessarily results in an aqueous solution enriched with phycocyanin. 
However, Zheng does not teach or suggest the phycocyanin concentration of the of clarified and concentrated phycocyanin-enriched solution or measuring the optical density of the phycocyanin content. 
Ben Ouda et al. teaches that the aqueous extract of phycobiliproteins contains at least 1.5 g/l of phycobiliproteins (See Ben Ouda specification, paragraph [0049], [0050]) thereby lying within the claimed concentration range of greater than or equal to 0.5 g/l.  Moreover, Ben Ouda et al. teaches that the phycobiliprotein content is estimated on the basis of the optical density at 620 nm and 650 nm (See Ben Ouda specification, paragraph [0043], [0156]).  Therefore, the teachings of Ben Ouda et al. suggest a desired concentration of phycocyanin in the phycocyanin-enriched solution that lies within the claimed concentration range and suggesting that the phycocyanin content is determined by measuring the optical density at two wavelengths within the claimed range.   

	For claim 12, with respect to where the cyanobacteria are chose from the spirulina A. platensis and A. flos-aquae:
	As discussed supra, Zheng teaches that the phycocyanin is extracted from spirulina (See Zheng specification, paragraph [0007]-[0008], [0018], [0021]) thereby constituting where the phycocyanin is from cyanobacteria.  
Ben Ouda et al. teaches that the phycobiliproteins can be extracted from cyanobacteria or from microalgae (See Ben Ouda specification, paragraph [0032]).  For example, the cyanobacteria can be A. platensis (spirulina) and A. flos-aquae (See Ben Ouda specification, paragraph [0009], [0033], [0114]-[0115]).  Thus, the teachings of Ben Ouda et al. suggest substituting A. platensis as the spirulina as recited in instant claim 12. 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Zheng does not expressly teach where the process is carried out at a pH of between 5-8.5 as recited in instant claim 1, or adjusted to a value of 5-7.5 as recited in instant claim 10.  However, an ordinary skilled artisan would routinely optimize the pH of the extraction process in light of the teachings of Zheng as further articulated below. 
	Zheng does not expressly teach where the temperature is less than or equal to 25ºC through the whole process as recited in instant claim 1, and where the temperature during the macerating step is between 10ºC and 25ºC as recited in instant claim 4.  However, an ordinary skilled artisan would routinely optimize the temperature during the whole extraction process and optimize the temperature to be 20ºC during the maceration step in light of the teachings of Zheng, Bruneau et al., Ben Ouda et al., and Natl. Inst. of Standards and Techn. as further articulated below.  
Zheng does not expressly teach where the freezing-thawing phase comprises the freezing and the preservation of the frozen cyanobacteria or microalgae at a temperature of less than -18ºC for a period ranging from one day to one year, followed by a step of slow thawing at a temperature of greater than 0ºC for several hours as recited in instant claim 3.  However, an ordinary skilled artisan would routinely optimize the temperature and duration of time used during the freezing-thawing phase in light of the teachings of Chen and Ben Ouda et al. as further articulated below. 
Zheng does not expressly teach that the order of clarification and concentration steps is centrifugation followed by microfiltration and then followed by ultrafiltration as recited in instant claims 5-7.  However, the teachings of Wolff et al. cures this deficiency by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.
	Zheng does not expressly teach where the phycocyanin-enriched solution obtained after the ultrafiltration step contains a phycocyanin concentration of greater than or equal to 0.5 g/l, the phycocyanin content in the phycocyanin solution being determined by measuring the optical density at one or more wavelengths between 615 and 750 nm as recited in instant claim 8.  However, the teachings of Ben Ouda et al. cure these deficiencies by constituting he use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.
	Zheng does not expressly teach where the solution of divalent cations contains between 10 mM and 100 mM divalent cations as recited in instant claim 9.  However, the teachings of Bruneau et al. cure this deficiency by overlapping with the instantly claimed concentration range as further articulated below. 
	Zheng does not expressly teach where the cynanobacteria is spirulina A. platensis as recited in instant claim 12.  However, the teachings of Ben Ouda et al. cures this deficiency by constituting a simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the process is carried out at a pH of between 5-8.5 as recited in instant claim 1, or adjusted to a value of 5-7.5 as recited in instant claim 10, Zheng teaches that the cell lysis step is performed in water thereby suggesting that the pH is about 7.0, and the maceration step is performed with four reagents including a specific embodiment utilizing two basic and two acidic reagents thereby suggesting that the pH is maintained at about 7.0.  The pH at which the extraction process is performed under is clearly a result specific parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal pH needed during the extraction process to achieve the desired results.  Thus, an ordinary skilled artisan would have been motivated to adjust the adjust the pH during the extraction process because an ordinary skilled artisan would have been able to utilize the teachings of Zheng to obtain various pH parameters including maintaining a neutral pH of about 7.0 with a reasonable expectation of success.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the pH at which the extraction process is performed under would have been obvious at the time of applicant's invention.  Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art are fairly suggestive of the claimed invention.

With respect to where the temperature is less than or equal to 25ºC through the whole process as recited in instant claim 1, and where the temperature during the macerating step is between 10ºC and 25ºC as recited in instant claim 4, Zheng, Chen, and Ben Ouda et al. suggest that the temperature during the freezing-thawing phase can be optimized to be below 25ºC as discussed below.  Bruneau et al. teaches that the phycocyanin was stirred (i.e., macerated) with increasing amounts of metal salt solution including divalent cations where the pH is neutral and the temperature is between 20 and 37ºC with a specific embodiment at 20ºC.  Ben Ouda et al. teaches that the clarification and concentration step(s) was performed under cold conditions.  A cold day is known by the Natl. Inst. of Standards and Techn. to be at a temperature of 10ºC.  The temperature at which the extraction process is performed under and the temperature at which the maceration step is performed at are clearly result specific parameters that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal temperatures needed for the extraction process and maceration step to achieve the desired results.  Thus, an ordinary skilled artisan would have been motivated to maintain the temperature during the extraction process to be below 25ºC and to adjust the temperature during the maceration step because an ordinary skilled artisan would have been able to utilize the teachings of Zheng, Bruneau et al., Chen et al., Ben Ouda et al., and the Natl. Inst. of Standards and Techn. to obtain various temperature and/or timing parameters with a reasonable expectation of success.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the temperature at which the extraction process is performed at and the temperature at which the maceration step is performed at would have been obvious at the time of applicant's invention.  Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art are fairly suggestive of the claimed invention.

With respect to where the freezing-thawing phase comprises the freezing and the preservation of the frozen cyanobacteria or microalgae at a temperature of less than -18ºC for a period ranging from one day to one year, followed by a step of slow thawing at a temperature of greater than 0ºC for several hours as recited in instant claim 3, Zheng repeats freeze-thaw cycles 3-5 times at a temperature ranging from -18ºC to 30ºC.  Chen et al. teaches repeating freeze-thawing under the -20ºC to 4ºC three times.  Ben Ouda et al. teaches that the aqueous suspension of fresh cyanobacteria or microalgae is frozen at -4ºC overnight, and is thawed in 0.4 L of sterile sea water and subjected to stirring for two hours under cold conditions.  The temperature and duration of time at which the freezing-thawing phase is performed under are clearly result specific parameters that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal temperature and duration of time needed for the freezing-thawing phase to achieve the desired results.  Thus, an ordinary skilled artisan would have been motivated to adjust the freezing to be performed at a temperature less than -18ºC such as -20ºC for one day and the thawing to be performed under cold conditions at a temperature above freezing, i.e., 0ºC, to about 10ºC for several hours in order to crush the spirulina cell wall because an ordinary skilled artisan would have been able to utilize the teachings of Zheng, Chen et al., and Ben Ouda et al. to obtain various temperature and/or timing parameters with a reasonable expectation of success.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the temperature and duration of time at which the freezing-thawing phase is performed under would have been obvious at the time of applicant's invention.  Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art are fairly suggestive of the claimed invention.

With respect to the order of clarification and concentration steps is centrifugation followed by microfiltration and then followed by ultrafiltration as recited in instant claims 5-7, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of Zheng and clarify the macerated thawed liquid suspension containing phycocyanin by utilizing techniques in the order of centrifugation, microfiltration, and then ultrafiltration instead of microfiltration, centrifugation, and then ultrafiltration thereby isolating the phycocyanin from the macerated thawed liquid suspension.  An ordinary skilled artisan would have been motivated to follow Zhengs’ teachings as modified by Wolff et al., because clarifying and concentrating a cell culture solution were known to include the techniques of centrifugation, microfiltration, and ultrafiltration thereby constituting known clarification and concentration techniques.  Therefore, using well-known clarification/concentration techniques in the order of centrifugation, microfiltration, and ultrafiltration to yield predictable results (i.e., clarifying and concentrating a macerated thawed liquid suspension containing phycocyanin in order to isolate the phycocyanin) is well within the purview of an ordinary skilled artisan. Thus, an ordinary skilled artisan would have been motivated with a reasonable expectation of success to clarify and concentrate the macerated thawed liquid suspension containing phycocyanin by utilizing centrifugation, microfiltration, and then ultrafiltration because interchanging the order of techniques constitutes the use of a known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

	With respect to where the phycocyanin-enriched solution obtained after the ultrafiltration step contains a phycocyanin concentration of greater than or equal to 0.5 g/l, the phycocyanin content in the phycocyanin solution being determined by measuring the optical density at one or more wavelengths between 615 and 750 nm as recited in instant claim 8, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teachings of Zheng and prepare a liquid extract of phycocyanins where the resulting clarified and concentrated liquid solution extract of phycocyanin is phycocyanin-enriched having a phycocyanin concentration of at least 1.5 g/l and where the phycocyanin content of the resulting clarified and concentrated liquid solution extract is determined by measuring the optical density at wavelengths of 620 nm and 650 nm.  An ordinary skilled artisan would have been motivated to follow Zhengs’ teachings as modified by Ben Ouda et al., because preparing a liquid extract of phycocyanins from cyanobacteria or microalgae was known to be clarified and concentrated to result in a liquid solution enriched with phycocyanins in a concentration of at least 1.5 g/l and because the phycocyanin content of a liquid extract of phycocyanins was known to be determined by measuring the optical density at wavelengths of 620 nm and 650 nm as taught by Ben Ouda et al.  Therefore, using well-known clarification/concentration techniques to obtain a desired phycocyanin concentration and determining the phycocyanin content by measuring optical density to yield predictable results (i.e., yielding a phycocyanin concentration of at least 1.5 g/l in the liquid extract of phycocyanins and determining the phycocyanin content in the liquid extract of phycocyanins) is well within the purview of an ordinary skilled artisan. Thus, an ordinary skilled artisan would have been motivated with a reasonable expectation of success to utilize known clarification and concentration techniques to achieve a desired phycocyanin concentration of at least 1.5 g/l and to determine the phycocyanin content by measuring the optical density at wavelengths of 620 nm and 650 nm because a desired concentration based on utilization of well-known techniques and determining the phycocyanin content utilizing a well-known technique constitutes the use of a known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

With respect to where the solution of divalent cations contains between 10 mM and 100 mM divalent cations as recited in instant claim 9, MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed concentration range of divalent cations would have been obvious to one of ordinary skill in the art since the claimed range (i.e., 10mM to 100mM) overlaps with the prior art concentration range of divalent cations (i.e., 100mM to 200mM).

With respect to where the cynanobacteria is spirulina A. platensis as recited in instant claim 12, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Zheng and substitute fresh A. platensis spirulina as the cyanobacteria instead of dry powder in order to extract phycocyanins from the fresh A. platensis spirulina.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because phycocyanins were known to be extracted from dry or fresh spirulina including A. platensis spirulina as taught by Ben Ouda et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the dry spirulina powder of Zheng was suspended in water prior to cell lysis and therefore substituting fresh A. platensis spirulina instead of dry spirulina powder would support the extraction of phycocyanins from cyanobacteria by constituting a simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216. The examiner can normally be reached M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654